 SATILLA RURAL ELECTRIC. MEMBERSHIP CORPORATION387any or all such activities,except to the extent that such right may be affectedby an agreement requiringmembership in a labor organization as a conditionof employment,as authorizedby Section8(a)(3) of the Act.WE WILL offer to Clement White and Dallas Lazard immediate and fullreinstatement to their former or a substantially equivalent position,withoutprejudice to any seniority or other rights and privileges previously enjoyed, andmake them whole for any loss of pay suffered as a result of the discriminationagainst them.All our employees are free to become or remain or to refrain from becoming orremaining members of District 50, United Mine Workers of America,or any otherlabororganization.NIAGARA CHEMICALDIVISION,F.M,C. CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 days during the height of the season, andmust not be altered,defaced, or coveredby anyother material.Employees may communicate directly with the Board's Regional Office, T6024Federal Building,701 Loyola Avenue,New Orleans,Louisiana,Telephone Number,529-2411,if they have any question concerning this notice or compliance with itsprovisions.SatillaRural Electric Membership CorporationandInterna-tional Brotherhood of Electrical Workers, AFL-CIO.Case No.10-CA-4854.May 28, 1962DECISIONAND ORDEROn March 2, 1962, Trial Examiner Lee J.Best issued his Inter-mediate Report in the above-entitled proceeding,finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter,the Respondent filed exceptions to theIntermediate Report.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, theBoard has delegated its powers in connection withthis case to a three-member panel [Members Rodgers,Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report,the exceptions,and the entire record in this proceed-ing, and hereby adopts the findings,conclusions,and recommenda-tions of the Trial Examiner.ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer.137 NLRB No. 45. 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding, brought under Section 10(b) of the National Labor RelationsAct, as amended, 29 U.S.C., Section 151,et seq.,herein called the Act, was heardpursuant to notice before Trial Examiner Best at Waycross, Georgia, on January 10and 11, 1962, with all parties represented.Complaint issued by the General Counselof the National Labor Relations Board on December 6, 1961, was based upon a chargefiled on November 20, 1961, by International Brotherhood of Electrical Workers,AFL-CIO, herein called the Union, alleging violations of Section 8(a)(1) and (5)of the Act.The principal issue raised by the pleadings and litigated at the hearing was whetherthe Satilla Rural Electric Membership Corporation, herein called the Respondent, onand after May 20, 1961, refused to bargain collectively with the Union as the dulycertified representative of all employees in the appropriate unit.Written briefs filedby the General Counsel and the Respondent have been given due consideration.From my observation of the witnesses, and upon the entire record in the case, Imake the following:FINDINGS OF FACT1.BUSINESS OF RESPONDENTSatillaRural Electric Membership Corporation was organized and exists underthe laws of the State of Georgia, maintaining its principal office and place of busi-ness at Alma, Georgia, where it is engaged in the distribution of electrical energy.During the past calendar year Respondent purchased and received supplies and ma-terials valued in excess of $5,000 from outside the State of Georgia, and duringthe same period received gross revenues in excess of $250,000. I find, therefore, thatRespondent is engaged in commerce within the meaning of Section 2(6) and (7) ofthe Act.IITHE LABOR ORGANIZATIONINVOLVEDInternational Brotherhood of ElectricalWorkers, AFL-CIO, is a labororganizationwithin the meaning of Section2(5) ofthe Act, existing in whole or part for the pur-pose of representing employees in dealing with employers concerning grievances,labor disputes,wages, rateof pay, hoursof employment, and conditionsof work.OnFebruary24, 1961, inCase No. 10-RC-4507 (not publishedin NLRBvolumes), theUnion wasduly certified (after election)as the exclusive bargaining representativeof Respondent's employees in an appropriate unit consisting of:All hourly paidemployees of the Employer including electricians,linemen,apprentices,helpers, groundmen,truckdrivers,warehousemen,mechanics, meterand transformer repairmen,materialsclerks, janitors, and working foremen, butexcluding office clerical and professional employees,guards, and supervisors asdefined inthe Act.III.THE UNFAIR LABOR PRACTICESA. BackgroundsOn or about September 21, 1959, the Union filed a representation petition in CaseNo. 10-RC-4507,and thereupon the Board issued its Decision and Direction ofElection on January 13, 1960.Concurrently therewith the Union filed unfair laborpractice charges against the Respondent in Cases Nos. 10-CA-4350 and 10-CA-4386(129 NLRB1084) by reason of which the election was postponed until such timeas the Regional Director deemed that an election could appropriately be held upondisposition of the unfair labor practice charges.Upon a consolidated complainttherein the Trial Examiner and the Board found that Respondent had engaged inunfair labor practices within the meaning of Section 8(a) (1) of the Act by solicitingemployees to withdraw from membership in the International Brotherhood of Elec-tricalWorkers, AFL-CIO; but had not engaged in unfair labor practices by grantingunilateral wage increases pursuant to its job classification,wage and salary reorgani-zation program in November 1959 and February 1960,following a pattern recom-mended by the National Rural Electrification Cooperative Association, of whichRespondent is a member.Similar wage increases were granted by the Respondent toall employees retroactively effective to July 1, 1960, and January 1, 1961, based uponthis same wage policy plan, which was officially adopted by its board of directorson or about February 13, 1960, to provide periodic wage increases at 6-month inter-'See SatillaRural Electric Membership Corporation,129 NLRB 1084. SATILLA RURAL ELECTRIC MEMBERSHIP CORPORATION389vals in each calendar year within a minimum and maximum wage schedule adoptedby the Respondent.B.Negotiations with the UnionFollowing a Board-conducted election on February 15, 1961,the InternationalBrotherhood of Electrical Workers,AFL-CIO, wasduly certified on February 24,1961, as the exclusive representative of all employees of the Respondent in theaforesaid appropriate unit for the purposes of collective bargaining with respect torates of pay,wages, hours of employment,and other conditions of employment.In all negotiations thereafter,International Representative Arnold Madison repre-sented the Union as chief negotiator and was assisted by other union officials andmembers of the local employees committee.The Respondent was at all times repre-sented by General Manager R. Lehman Lanier and E. Kontz Bennett,attorney.Allmeetings were held at the Ware Hotel in Waycross,Georgia.The first meeting was held on March 25, 1961,at which a written contract proposalwas submitted by the Union(General Counsel's Exhibit No. 2) and discussed at greatlength for 2 or 3 hours.At the second meeting on May 5, 1961,the Respondent sub-mitted a written counterproposal(General Counsel'sExhibit No 3).Neither ofthese proposals contained any definite provisions with respect to job clasisfications,wages, insurance program, or retirement benefits.At the third meeting on June 16,1961, the Respondent modified its previous proposal by submitting a complete writtencontract proposal(General Counsel's Exhibit No. 4), including well-defined articleson (I) union recognition,(II) rights of management,(III) employees'rights, (IV)lockouts, strikes,work stoppages, (V) space on bulletin boards,(VI) Shop Steward,Local Union officers, negotiating committee,(VII) checkoff,(VIII)worktime andovertime,(IX) seniority,(X) wages,(XI) grievance and arbitration procedure,(XII) work rules,(XIII)vacations,(XIV) holidays, (XV) sick leave,(XVI) physi-cal examination,(XVII)paydays,(XVIII)leave of absence, (XIX) group insuranceand retirement coverage,and (XX)term of agreement. In substance this contractproposal contained provisions that would insure the continuance of the existingsituation with respect to seniority,job classifications, wages, work rules, group insur-ance, retirement benefits,working conditions, etc.At the fourth meeting before a commissioner of the Federal Mediation and Con-ciliation Service on July 6, 1961,the Union proposed to accept Respondent's pro-posal except as follows:SatillaElec Co-op&I B.E.W.Union final position accept company's proposed contract except as follows:Term-July 1,1961 to July 1, 1962.Art. II.Mgmt Rts (top of page 2)omit "whether it be by contract or by itsown employees "Art. VIII.Work time & Overtime replace 2nd & 3rd sentences with---Eighthours per day to be scheduled on 5 consecutive days Mondays thru Saturdays.Time and one half to be paid for all hours over 8 in any one day or over 40 inany week.All work performed on Sunday shall be paid for at time and one half.Art. IX, section.2C. omit "disability or both" and increase time limit to 12months in section D.Section 3 add-An employee will retain seniority in any department he hasworked in Art. X. Change wage schedule for laborer to 1.15 min. 1.35 max.Janitor & Maid $1.15 min. $1.25 maxIncrease all present wage 10¢ per hour effective 7/1/61 and another 10¢-1/1/62.Guarantee 2 weeks salary as Xmas bonus.Art.XII.Exclude Group 1 work rules from contract May be printed inthe back of the contract booklet.Art. X111.Add 12 days vacation after 10 years.Art XIV.Add-Nov. 11 a 6th holiday.Purportedly by reason of the foregoing objections and exceptions of the Union, theRespondent by letter of June 8, 1961,withdrew all offers and proposals previouslymade by it on June 16 and July 6, 1961,as follows:Re:The Satilla Rural ElectricMembership Corporation and InternationalBrotherhood of ElectricalWorkers, AFL-CIO, and Local Union Num-ber 2098.Mr. JOHN B. SMITH,1009 Dupont Avenue,Winter Park,Florida.DEAR SIR:Following the bargaining session which was held at the WareHotel in Waycross,Georgia, on Thursday,July 6, 1961,Mr. Lehman Lanier, 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheManager,and Mr. E.Kontz Bennett,theAttorney,constituting the au-thorized team from the Board of Directors of The Satilla Rural ElectricMembership Corporation,reported to me as President that when the completeagreementwhichwas submitted to the Union as the Co-op's proposal, thatfurther detailed objections were made to the document.A conference with the Co-op team was promptly held on Friday,July 7,1961,and the further detailed objections gone over,item by item, with me.These items were the same that were given to Mr. Bennett,the Co-op's At-torney, in writing, at the conclusion of the Thursday session,and so that therewill be no mistake,we are attaching a copy of these objections.Mr. Bennett reported that in order to speed up this matter,he would requestme to canvass the members of the Board of Directors immediately,ratherthan wait until the regular meeting of the Board,which will take place onThursday,July 20, 1961.Thishas been done by me as President, and themembers of the Board,exceptingMr. W. C.Parker, the Secretary,who is awayon vacation,have made a decision with reference to the further objections,and requested that I transmit this decision to you.This decision is that,in view of the fact that a complete contract wassubmitted to you and no action takenby you onthe contract except to suggestchanges in the wording and other details, the offer of the Co-op,as containedin the proposal of July 6,1961,be completely withdrawn as an offer fromthe Co-op to the Union.In taking this action,I desire to call to your attention that on June 6, 1961,and on July 6, 1961, the Union had a complete contract and made no sub-stantial objections except to resubmit changes which indicated a desire to stall,more than any desire to reach an agreement. It is our feeling that the Unionhas failed to bargain in good faith.This Is to further notify you that the bargaining team consisting of theManager,Mr. Lehman Lanier, and theAttorney,Mr. E. Kontz Bennett,will continue to represent the Co-op and are authorized and directed to meetwith you further at any time which is suitable to all parties,and to furtherbargain with you, except that the offer of the contract submitted June 6, 1961,and July 6, 1961,iswithdrawn.Very truly yours,VB:ghsCc:Mr. W. S. BradfordTHE SATILLA RURAL ELECTRIC MEM-BERSHIP CORPORATION,ByVALENE BENNETT,PresidentDepartment of LaborJacksonville,FloridaAt the fifth meeting beforethe conciliation commissioner on July 19, 1961,Attorney Bennett confirmed the withdrawal of all proposals by the Respondent, andannounced that any further proposals by the Union would be submitted to Respond-ent's board of directors for consideration.After considerable discussion the meet-ing adjourned with no agreements reached.Representatives of the Union at thismeeting consisted of International Representatives Arnold Madison,J.B. Pate, andcertain members of the local committee.At the sixth meeting before the conciliation commissioner on August 1, 1961, theUnion announced that it would prepare and submit another proposal for considera-tion by the Respondent.Immediately following adjournment the union negotiatorsprepared and delivered in writing to Attorney Bennett a complete contract proposal(General Counsel's Exhibit No. 5), including job classifications, wage scale,seniorityprovisions,etc.In form and substance this proposal was the same as that previouslysubmitted by the Respondent,except that in article VIII the Union proposed a 40-hour week consisting of 5 consecutive 8-hour days from Monday through Saturdaybetween the hours of 7:30 a.m. and 5 p m. with time out for lunch,whereas theRespondent had proposed a 40-hour week from Monday through Sunday with alunch period normally taken from 12 noon to 1 p.m. each day;article IX providedfor plantwide seniority ratherthan departmental seniority proposed by the Re-spondent;and article X provided an increase in wages at a fixed scale rather thana sliding scale of minimum and maximum wages in each classification to be deter-mined by management.The seventh and final meeting of the negotiating parties was held before theconciliation commissioner on August 21, 1961.Attorney Bennett announced thatthe last contract proposal made bythe Union on August 1, 1961,had been rejectedby Respondent's board of directors as unacceptable,especially with respect to thewage scale and seniority provisions.At the same time, Attorney Bennett questioned SATILLA RURAL ELECTRIC MEMBERSHIP CORPORATION391the majority representation status of the Union by producing from his briefcase adocument (General Counsel's Exhibit No. 6) purportedly signed by 32 employees ofthe Respondent, which reads, as follows:TO WHOM IT MAY CONCERNWE THE UNDERSIGNED, A MAJORITY OF THE EMPLOYEES OF THESATILLA R E.A. AFFECTED BY THE I.B.E.W. ARE NOT MEMBERS OFTHE I.B.E.W. AND HAVE NEVER APPLIED FOR MEMBERSHIP; BEINGSATISFIED WITH THE COMPANY WAGE AND HOUR POLICY BE-FORE THE UNION WAS VOTED IN, FEEL THAT THE I.B E.W. HASBEEN A DAMAGE TO OUR PERSONAL WELFARE IN SO FAR ASWAGES AND WORKING CONDITIONS ARE CONCERNED; THERE-FORE WE RESPECTFULLY SUBMIT THIS PETITION TO YOU FORYOUR CONSIDERATION ON BEHALF OF THE UNDERSIGNED.Thereupon, Attorney Bennett expressed the opinion that the Union was in a veryweak position to continue negotiations as bargaining representative of Respondent'semployees, but nevertheless agreed to submit to his board of directors any proposaloffered by the Union.Representatives of the Union contended that such a docu-ment had no place at the bargaining table.Following this meeting the Unionprepared and submitted by mail a final and complete contract proposal (GeneralCounsel's Exhibit No. 7) in identical terms and provisions previously offered bythe Respondent on June 16, 1961, and thereafter withdrawn.No reply thereto wasever received by the Union, but on or about September 4, 1961, a notice was postedfor the benefit of employees by the Respondent on a bulletin board at its office inJesup, Georgia, as follows:EXCERPT TAKEN FROM A SPECIAL MEETING OF DIRECTORS OFSATILLA RURAL ELECTRIC MEMBERSHIP CORPORATION"The latest proposal of the Union was carefully considered by the Board andwas unanimously rejected.In view of the fact that the Union no longerrepresents a majority of employees as shown by a recent petition signed by themajority of eligible employees and presented to the Cooperative, the Managerwas instructed to begin the work of job evaluation as soon as possible undertheWage and Salary Plan formerly adopted by the Board and when such workiscomplete to make pay raises retroactive to July 1, 1961 as was normallyscheduled."By letters dated September 15 and November 9, 1961, the Union requested At-torney Bennett to fix dates agreeable with the Respondent to resume negotiations,but Respondent has never suggested a convenient time or place for the parties tomeet again.C.Wage increasesThe complaintalleges asa violation of Section 8(a)(5) of the Act that in Septem-ber the Respondent promised, and on or about October 2, 1961, thereafter, withoutnotice to or consultation with the Union, granted a general wage increase to allemployees in the appropriate unit.The record shows, however, that since 1959 theRespondent has followed and on February 13, 1960, formally adopted a pattern ormerit system recommended by the National Rural Electrification Cooperative As-sociation to periodically analyze the duties performed by each employee and grantwage increases to deserving employees semiannually effective on January 1 andJuly 1 each year.Employees participated in this program by submitting to manage-ment activity analysis sheets of duties performed, reviewing with the managementstaff the job descriptions in each classification, assisting in determining the numberof employees to be assigned to each classification, and placing a dollar value on eachjobNotwithstanding the representation petition filed by the Union on September 21,1959, the Board found in Case No. 10-CA-4386, reported in 129 NLRB 1084, thatthe Respondent did not violate Section 8(a)(1) of the Act by granting such wageincreases in September 1959 and in February 1960. Furthermore, the Respondentagain granted such wage increases retroactively effective on July 1, 1960, andJanuary 1. 1961, without any objections being raised by the Union prior to the elec-tion on February 15, 1961, and certification of the Union on February 24, 1961.From a preponderance of the evidence in the present case, I find that during negotia-tions between the Respondent and the Union a question was raised by the presidentof Local Union 2098 (James H. Thomas) as to why the Respondent had not grantedthe customary wage increases effective July 1, 1961.Attorney Bennett for the Re-spondent expressed doubts as to the legality of granting such wage increases whilethe negotiations were in progress. I credit the sworn testimony of Attorney E. KontzBennett to the effect that International Representative J. B. Pate thereupon openly 392DECISIONSOF NATIONAL LABOR RELATIONS BOARDstated and repeated in the presence of the conciliation commissioner and assembledrepresentatives of the Respondent and the Union that "Any benefits in effect at thetime of certification can remain without any violationof T-H"-that CommissionerKazin remarked that he saw no objection thereto-and that no one raised any objec-tion to a continuance of such wage increases under the plan previously adopted bythe Respondent.Chief Negotiator Arnold Madison admitted on cross-examinationthat he was present during this discussion and raised no objections,but he now relatessuch conversation to existing benefits such as a Christmas bonus, etc.,which the Re-pondent should not take away because its employees had joined and selected theUnion as their exclusive bargaining representative.Nevertheless,theRespondentdid not thereafter proceed with the evaluation of jobs upon which to determine andgrant such wage increases until the month of September,although employeesnotincluded in the bargaining unit had already received such increases effective July 1,1961. In the meantime many employees in the unit became dissatisfied and fearfulthat the customary wage increases would not be granted to them,and consequentlyengaged in an abortive effort to decertify the Union as bargaining representative, asevidenced by the signed document exhibited by Attorney Bennett at the meeting ofAugust 21, 1961, and by reason of which the Respondent questioned the majoritystatus of the Union.The record shows that this document(General Counsel's Ex-hibitNo. 6) was forwarded to the Regional Office of the Board,Atlanta, Georgia,but no affirmative action was taken thereon,presumably because it was submittedwithin the certification year, which by rule of the Board is afforded to every dulycertified labor organization in the absence of unusual circumstances to freely assertitsmajority status.Iam, therefore,constrained to find that the Respondentdeliberately suspended and delayed the granting of regular serniannular wage in-,creases to employees in the bargaining unit as a means of weakening and discreditingthe Union as bargaining representative.Concluding FindingsThe material facts in this case are not denied.The principal areas of disagree-ment were seniority provisions and the wage scale.The Respondent submitted acomplete contract proposal in writing on June 16, 1961, that provided departmentalseniority and a minimum-maximum sliding wage scale,which were already in effect,but promptly withdrew all proposals when the Union suggested certain changestherein.The Union then submitted a complete contract proposal on August 1, 1961,substantially different from that of the Respondent only to the extent that it wouldprovide plantwide seniority and an increase in wages at a fixed scale for each classi-fication.This proposal was rejected by the Respondent, and it thereafter refused tomake any counterproposals, but passively agreed to submit further proposals fromthe Union to its board of directors.Finally on and after August 21, 1961, the Re-spondent questioned the majority status and authority of the Union to continuenegotiations for a contract on behalf of employees in the unit.Thereupon, theUnion abandoned its efforts to obtain plantwide seniority and wage increases at a`fixed rate; and proposed to enter into a contract according to the exact terms, condi-tions, and wages proposed and withdrawn by the RespondentRespondent made noreply to this ultimate proposal other than post a notice to employees on its bulletinboard to the effect that its board of directors had rejected the latest proposal andinstructed its manager to effectuate wage increases retroactive to July 1, 1961,becausethe Union no longer represented a majority of employees in the appropriate unit.It is admitted that the aforesaid job evaluations were completed in October 1961,and wage increases granted retroactively to July 1, 1961. Such being the positiontaken by the Respondent within 6 months after the Union was duly certified as theexclusive bargaining representative of employees in an appropriate unit, I amconvinced and find from undisputed evidence that the Respondent first indicated arefusal to bargain in good faith with the Union by a letter from its president onJuly 8, 1961, withdrawing all previous proposals and thereafter refusing to do morethan passively submit further proposals from the Union to its board of directors forsuperficial consideration and rejection; secondly, Respondent refused to bargain byraising a captious doubt on or after August 21, 1961, as to the majoritystatus ofthe Union within the so-called certification year 2 relying upon the expressed dis-satisfaction of employees from whom it was withholding customary semiannualwage increases within the sliding wage scale already in effect as a part of the companywage and salary plan; thirdly, Respondent refused to bargain by unilaterally postinga notice to employees on or about September 4, 1961.to the effect that the latest2 SeeRay Brooks v. N L R B.,348 U S. 96. SATILLA RURAL ELECTRIC MEMBERSHIP CORPORATION393proposal of the Union had been rejected, asserting that the Union no longer rep-resented a majority of employees in the appropriate unit; and fourthly, Respondentrefused to bargain by belatedly in October 11961 granting wage increases retroactive toJuly 1, 1961, under its existing wage and salary plan, without notice to or consultationwith the Union, for the purpose of discrediting the duly certified and exclusivebargaining representative of employees in the appropriate unit.3 It is the opinion ofthe Trial Examiner that the granting of wage increases by the Respondent in duecourse of business under its previously adopted wage and salary plan in the absenceof objections from a duly certified bargaining representative of its employees is notcontrary to the policies of the Act, but when announced in this case by reason ofefforts to destroy the majority status of the Union, I am convinced that the Re-spondent refused to bargain in good faith with the Union I find, therefore, that onand after July 8, 1961, the Respondent has refused to bargain with the Union asduly certified representative of its employees within the meaning of Section 8(a)(1)and (5) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe conduct of Respondent set forth in section III, above, occuring in connec-tion with the operations of the Respondent described in section I, above, has a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tends to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found that the Respondent at all times since July 8, 1961, has refused tobargain with International Brotherhood of ElectricalWorkers, AFL-CIO, as thecertified exclusive bargaining representative of its employees in the appropriate unit,within the meaning of Section 8(a) (5) of the Act, thereby interfering with, restrain-ing, and coercing such employees in the exercise of the rights guaranteed in Section7 and within the meaning of Section 8(a)(1) of the Act, it will be recommendedthat Respondent cease and desist from such unfair labor practices, and take certainaffirmative action designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1. International Brotherhood of Electrical Workers, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act; and has been at all times materialto this case the certified exclusive bargaining representative of all employees in theappropriate unit for the purposes of collective bargaining, consisting of:All hourly paid employees of the Employer including electricians, linemen,apprentices, helpers, groundmen, truckdrivers, warehousemen, mechanics, meterand transformer repairmen, materials clerks, janitors, and working foremen, butexcluding office clerical and professional employees, guards, and supervisors asdefined inthe Act.2.By refusing at all times since July 8, 1961, to bargain collectively in good faithwith aforesaid Union, as such exclusive representative of its employees, the Respond-ent has engaged in and is engaging in unfair labor practices in violation of Section8(a) (5) and(1) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law, and upon the entirerecord in the case, I recommend that the Respondent, Satilla Rural Electric Member-ship Corporation, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively (as defined in Section 8(d) of the Act) withInternational Brotherhood of ElectricalWorkers, AFL-CIO, as the exclusive bar-8 Stanislaus Implement and Hardware Company, Ltd,101 NLRB 394;Allis-ChalmersManufacturing Company,106 NLRB 939;Herman Sausage Co, Inc,122 NLRB 168;"M" System, Inc, Mobile Home Division Mid-States Corporation,129 NLRB 527;Fitz-gerald Mills Corporation,133 NLRB 877 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDgaining representative of all employees in the unit hereinbefore found to be appropri-ate for the purpose of collective bargaining.(b) In any manner interfering with, restraining, or coercing its employees in theirexercise of the rights guaranteed in Section 7 of the Act.(2)Take the following affirmative action designed to effectuate the policies ofthe Act:(a)Upon request, bargain collectively in good faith with International Brother-hood of Electrical Workers, AFL-CIO, as the exclusive representative of all hourlypaid employees in the unit heretofore found by the Board to be appropriate for thepurposes of collective bargaining, and, when an understanding is reached, embodysuch understanding in a written agreement.(b) Post at its principal office or place of business at Alma, Georgia, and at itsbranches at Douglas, Hazelhurst, and Jesup, Georgia, copies of the notice attachedhereto marked "Appendix." 4Copies of such notice, to be furnished by the RegionalDirector for the Tenth Region, shall, after being duly signed by a representative ofthe Respondent, be posted by Respondent immediately upon receipt thereof, and bemaintained by it for a period of 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonablesteps shall be taken by the Respondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for the Tenth Region, in writing, within 20 daysfrom receipt hereof, what steps the Respondent has taken to comply with thisRecommended Order.5I In the event this Recommended Order be adopted by the Board, the words "A Decisionand Order" shall be substituted for the words "The Recommended Order of a TrialExaminer" in the notice In the further event that the Board's Order is enforced by adecree of a United States Court of Appeals, the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order" shall be substituted for the words"Pursuant to a Decision and Order "5In the event this Recommended Order be adopted by the Board, this provision shall bemodified to read "Notify the Regional Director for the Tenth Region, in writing, within10 days from the date of this Order, what steps the Respondent has taken to complyherewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT in any manner interfere with or obstruct the efforts of Inter-national Brotherhood of Electrical Workers, AFL-CIO, to bargain collectivelywith Satilla Rural Electric Membership Corporation.WE WILL, upon request, bargain collectively in good faith with InternationalBrotherhood of Electrical Workers, AFL-CIO, as the exclusive representative of,allour employees in the unit found to be appropriate by the National LaborRelations Board.The appropriate unit is:All hourly employees of the Employer, including electricians, linemen,apprentices, helpers, groundmen, truckdrivers, warehousemen, mechanics,meter and transformer repairmen, materials clerks, janitors, and workingforemen, but excluding office clerical and professional employees, guards,and supervisors as defined in the Act.SATILLA RURAL ELECTRICMEMBERSHIPCORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 528Peachtree-Seventh Building, 50 Seventh Street, N.E., Atlanta, Georgia, TelephoneNumber, Trinity 6-3311, Extension 5357, if they have any question concerning thisnotice or compliance with its provisions.